Citation Nr: 9909559	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert L. Caummisar, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May in 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In a July 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  In an October 1998 decision, the 
Court vacated the July 1996 Board decision and remanded this 
case back to the Board.


FINDINGS OF FACT

1.  In a March 1989 decision, the Board denied service 
connection for an acquired psychiatric disorder, including 
schizophrenia.

2.  The evidence submitted since the March 1989 Board 
decision is new and bears directly and substantially on the 
question of whether a current psychiatric disorder was 
incurred in or aggravated by service.

3.  There is no competent medical evidence of a nexus between 
a current psychiatric disorder and service.

CONCLUSIONS OF LAW

1.  The March 1989 Board decision, which denied service 
connection for a chronic acquired psychiatric disorder, 
including schizophrenia, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998).

2.  The evidence submitted to reopen the claim for service 
connection for a chronic acquired psychiatric disorder is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1998) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a nervous condition in a November 1983 rating 
decision on the basis that a nervous condition had not been 
shown in service.  The veteran was informed of this decision 
in December 1983 but did not respond to this decision within 
one year following that date.  The RO confirmed this denial 
in an April 1987 rating decision, and the veteran appealed 
this denial to the Board.  In a March 1989 decision, the 
Board confirmed the denial of service connection for an 
acquired psychiatric condition, including schizophrenia, on 
the basis that the veteran's current psychiatric disorder was 
neither incurred in nor aggravated by service and could not 
be presumed to have been incurred therein.  

The March 1989 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the March 1989 Board decision. 

In this case, the veteran has submitted multiple VA and 
private psychiatric records, most of which were not of record 
at the time of the March 1989 Board decision.  The Board has 
taken particular note of the report of a January 1993 VA 
psychiatric examination.  During this examination, the 
veteran reported that he "was hearing voices" and underwent 
intense pressure and persecution during his military service.  
The examiner rendered an Axis I diagnosis of chronic 
schizophrenia, paranoid type. 

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic acquired psychiatric disorder 
as a result of service.  Accordingly, the veteran's claim for 
service connection for a chronic acquired psychiatric 
disorder is reopened.

Having reopened the veteran's claim for service connection 
for a chronic acquired psychiatric disorder, the Board 
observes that the next step following the reopening of the 
veteran's claim is consideration of the claim on a de novo 
basis.  In this regard, the Board would point out that 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

However, in Elkins v. West, No. 97-1534 (Feb. 17, 1999), the 
Court held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, No. 97-2180 (Feb. 17, 1999); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1998) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters v. West, slip op. at 15 
(Feb. 17, 1999).  See 38 U.S.C.A. § 7261(b) (West 1991) (the 
Court shall take due account of prejudicial error); see also 
Edenfield v. Brown, 8 Vet. App. 384, 390-91 (1995); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

During service, the veteran complained of "a nervous 
condition" and difficulty breathing.  The veteran's service 
medical records reflect that he was noted to have a 
"character and behavior disorder," and he was recommended 
for discharge for "defective" attitude and motivation.

The earliest post-service medical evidence of record 
regarding a psychiatric disorder is a December 1980 treatment 
report from Harold D. Benteen, M.D., who noted that the 
veteran was seen for "nerves" and feeling "depressed."  In 
April and May of 1981, the veteran was hospitalized at the 
King's Daughters' Hospital in Ashland, Kentucky.  The veteran 
reported hearing voices and having suspicious and paranoid 
feelings.  Diagnoses of an atypical psychosis and a paranoid 
and explosive personality, with depression, were rendered.  
Subsequent VA and private medical records reflect frequent 
treatment for schizophrenia.  As noted above, during his 
January 1993 VA examination, the veteran reported a history 
of hearing voices and feelings of persecution during service.  
However, while the examiner rendered an Axis I diagnosis of 
chronic schizophrenia, paranoid type, this examiner did not 
provide any opinion regarding the etiology of the veteran's 
disorder.  

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current psychiatric 
disorder and any incident of service, including the 
behavioral problems noted in his service medical records.  
Additionally, there is no evidence of a psychiatric disorder 
within one year following the veteran's separation from 
service.  

Indeed, the testimony of the veteran, from his September 1993 
VA hearing, and the statements from several friends and 
relatives constitute the only evidence suggesting a nexus 
between a current disorder and service.  These individuals, 
however, have not been shown to possess the medical expertise 
necessary to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Moreover, the notation of the veteran's reported 
history of psychiatric symptomatology in service, from the 
report of his January 1993 VA psychiatric examination, does 
not represent competent medical evidence, as there is no 
further commentary from the veteran's examiner to that 
effect.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the lay evidence of record, alone, does not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a chronic acquired psychiatric disorder is 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claim, this claim must be denied as 
not well grounded.  Since this claim is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic acquired psychiatric 
disorder is reopened.  A well-grounded claim not having been 
submitted, service connection for a chronic acquired 
psychiatric disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


